DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being clearly anticipated by Thompson (US 2014/0346771).

.

Claim(s) 1-3, 6, 7, 9, 11-14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being clearly anticipated by Myers (US 2705651).

At the outset, the applicant is reminded that:
1.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
2.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Re Clm 1: Myers discloses in a rotatable joint (see Figs 1-3) for fluid flow therethrough having 
(a) a housing (11), 
(b) a tube fitting (12) axially aligned with the housing, 
(c) a bearing around (49) the tube fitting and configured to permit relative rotation of the housing and tube fitting, and 

(i) the housing includes one or more leak detection ports (see the openings between the structures such as between 48 and 38, and the openings/space that can exist between 11 and 48) and (ii) 
the rotatable joint is configured such that any leakage of fluid through the rotatable joint flows first around the seal to the bearing and then through one or more of the leak detection ports to the atmosphere (the rotatable joint of Myers has all the claimed elements and is thus made to or is capable of being configured such that any leakage of fluid through the rotatable joint flows first around the seal to the bearing and then through one or more of the leak detection ports to the atmosphere).  
Re Clm 2: Myers discloses (see Figs 1-3) the housing includes a housing seal surface (the surface near 39); the tube fitting includes a tube-fitting seal surface (the surface near 39); the seal includes a fluid-flow side (the side closest to the internal structure) and an atmosphere side (the side far from the internal structure); and the housing and tube fitting are configured such that the housing seal surface and tube-fitting seal surface form a circumferential gap (see the gap) therebetween at the fluid-flow side of the seal, whereby a localized line of turbulence is created about the circumferential gap during cleaning- in-place (Myers has all the claimed elements and is thus made to or is capable of  having a localized line of turbulence is created about the circumferential gap during cleaning- in-place).  

Re Clm 6: Myers discloses the bearing includes (a) an outer bearing surface of the tube fitting having a diameter, (b) an inner bearing surface of the housing, and (c) a first bearing element positioned between the outer bearing surface of the tube fitting and the inner bearing surface of the housing (see Figs 1-3).  
Re Clm 7: Myers discloses the diameter of the outer bearing surface of the tube fitting is at least as large as the diameter of the seal (the inner diameter of 42). 
Re Clm 9: Myers discloses the bearing further includes (a) an upper bearing surface of the tube fitting substantially perpendicular to the outer bearing surface of the tube fitting, (b) an upper bearing surface of the housing substantially perpendicular to the inner bearing surface of the housing, (c) a second bearing element (43 and 51) configured and positioned to contact both the upper bearing surface of the tube fitting and the upper bearing surface of the housing, and (d) a cap surrounding the second bearing element (see Figs 1-3).  
Re Clm 11: Myers discloses the second bearing element includes a cut to facilitate installation (see Figs 1-3).  
The recitation “cut” is a process which can be used to make the produce claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).  Note: a cut could have been how a part or all of the structure was made or formed.
Re Clm 12: Myers discloses (see Figs 1-3) a closure (closure being defined as: the state of being closed, thus in the assembled state a closure is formed around the second bearing element, including 52-56) surrounding the second bearing element and the housing (an inner portion of the housing abutting 39) and holding (via 52-56) the cap (48) on the joint.  
Re Clm 13: Myers discloses (see Figs 1-3) the first and second bearing elements are a unitary bearing element (each bearing element is unitary).  
Re Clm 14: Myers discloses (see Figs 1-3) the unitary bearing element includes a cut to facilitate installation.  
The recitation “cut” is a process which can be used to make the produce claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).  Note: a cut could have been how a part or all of the structure was made or formed.
Re Clm 16: Myers discloses (see Figs 1-3) the cap and closure are a unitary bearing structure (the structures are unitary).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 5, 8, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers (US 2705651) as applied to claims 1-3, 6, 7, 9, 11-14, and 16 above.

Re Clm 4: Myers discloses (see Figs 1-3) the claimed invention except for the circumferential gap is between 0.01 and 0.04 inches at its narrowest point.  
A gap between mating members can enhance the fit, form, or function of the mating components, alternatively, a gap would have yielded the same predictable result(s) of allowing mating members to mate in order to form a joint or connection.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have had a circumferential gap is between 0.01 and 0.04 inches at its narrowest point, for the purpose of enhancing the fit, form, or function of the mating components, alternatively, a gap would have yielded the same predictable result(s) of allowing mating members to mate in order to form a joint or connection, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

A gap between mating members can enhance the fit, form, or function of the mating components, alternatively, a gap would have yielded the same predictable result(s) of allowing mating members to mate in order to form a joint or connection.
Accordingly, it would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention was made to have had a the circumferential gap is about 0.015 inches at its narrowest point (note: about is be treated as a range), for the purpose of enhancing the fit, form, or function of the mating components, alternatively, a gap would have yielded the same predictable result(s) of allowing mating members to mate in order to form a joint or connection, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re Clm 8, 10, and 15: Myers discloses (see Figs 1-3) the claimed invention except for the first bearing element is of polymeric material, the second bearing element is made of polymeric material, and the unitary bearing element is of polymeric material. 
Polymeric material(s) are resist chemical attacks, are light weight, easy to make, are not bioactive and can be used in the making of foods, drugs, and clothing, alternatively, such materials would yield the same predictable result(s) of enhancing the quality of life.
In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed 07/24/2020 have been fully considered but they are not persuasive.
Applicant argues, on page 5 in third full paragraph, how a bearing structure can be part of another structure.
This was persuasive and 35 USC § 112 rejection for claim 9 mailed on 04/24/2020 is withdrawn.
Applicant argues, on page 6 in lines 4-10, that a Petition was filed to establish priority.  
This was not persuasive because the Petition was dismissed.
This instant application does not have continuity back to application 14285366, see the communication to applicant mailed 08/31/2020.

This is not persuasive.
Port can be defined as “a small opening in a container or vessel especially for viewing or for the controlled passage of material” (https://www.merriam-webster.com/dictionary/port).  The openings between the structures of 48 and 38, and the openings/space that can exist between 11 and 48 is/are a small opening(s) that control the flow of material.  Applicant’s original specification does not define what a port is and applicant has not provided factual evidence that port is only defined as a small hole in the art.  If applicant wishes to define their port as a hole in a given location then such may overcome the Myers reference.  Myers does not have to explicitly describe how fluid would flow to the atmosphere in the event of a leak because one skilled in the art would understand in the event of a leak how the fluid would flow to the atmosphere in the device of Myers.  There is no teaching away because Myers does not explicitly indicate that the device of Myers would never leak because one skilled in the art would understand that mechanical joints have the potential of leaking, and Myers reads on the claimed invention
Improper hindsight reasoning was not used because Myers reads on the claimed invention.
. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066.  The examiner can normally be reached on Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES ALBERT LINFORD
Examiner
Art Unit 3679
05/04/2021


/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679